Citation Nr: 0811468	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to initial evaluations for PTSD higher than 
the 30 percent assigned from March 15, 1996; the 50 percent 
assigned from July 18, 2000; and the 70 percent assigned from 
February 6, 2002.

2.  Entitlement to an earlier effective date (EED) than 
January 1, 2003, for a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1970.

The appeal came before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for PTSD effective from 
December 27, 2002.  Following numerous intervening 
adjudications, the PTSD was assigned an effective date of 
July 18, 2000, for service connection, with the assignment of 
a 30 percent disability evaluation from that date, and a 50 
percent evaluation effective from October 1, 2004.

In December 2000 the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a videoconference 
hearing conducted between the RO and the Board.  A transcript 
of that hearing is contained in the claims folder.

The Board, in an October 2005 decision, denied an effective 
date for service connection for PTSD prior to July 18, 2000, 
and also denied higher evaluations for PTSD than the 30 
percent assigned from July 18, 2000, and the 50 percent 
assigned from October 1, 2004.  The Board also then remanded 
the veteran's claim for TDIU.  The veteran appealed that 
decision, and the U.S. Court of Appeals for Veterans Claims 
(Court), in an April 2007 memorandum decision, vacated the 
Board's October 2005 decision to the extent it addressed the 
claims for an earlier effective date for service connection 
for PTSD.  The Court did not disturb the Board's remand of 
the claim for TDIU, citing Breeden v. Principi, 17 Vet. App. 
475, 478 (2004), for the position that the Court lacks 
jurisdiction over non-final actions of the Board.

The Board in an August 2007 decision then granted an earlier 
effective date of March 15, 1996, for service connection for 
PTSD, and also remanded the issues of entitlement to higher 
initial evaluations for PTSD and entitlement to TDIU.  

Following the Board's August 2007 remand, the RO by a 
November 2007 rating action and a November 2007 supplemental 
statement of the case (SSOC) granted the veteran a 30 percent 
evaluation for PTSD effective from the March 15, 1996, date 
of service connection, granted a 50 percent evaluation for 
PTSD effective from July 18, 2000, granted a 70 percent 
evaluation for PTSD effective from February 6, 2002, and 
granted TDIU effective from January 1, 2003.  This satisfied 
the prior pending appeal of the claim of entitlement to TDIU.  
There then remained pending from the Board remand the claim 
for higher initial evaluations for PTSD, because the RO did 
not in November 2007 grant the maximum schedular rating.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  However, the veteran, 
through his service organization representative, by a 
December 2007 notice of disagreement with those November 2007 
RO determinations, purported to claim entitlement to earlier 
effective dates for the grants of a 50 percent evaluation for 
PTSD, a 70 percent evaluation for PTSD, and TDIU.  The claim 
for an EED for TDIU was the subject of a statement of the 
case (SOC) (though styled by the RO as an SSOC) in February 
2008, and a VA Form 9 submitted by the representative in 
February 2008, thereby perfecting that appeal to the Board.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  There has been no 
issuance of an SOC, and no perfection of an appeal, for the 
other purported EED issues in the December 2007 notice of 
disagreement - for 50 and 70 percent ratings for PTSD.  

However, as noted, there remained on appeal issues of higher 
initial ratings for PTSD.  The Board herein construes the EED 
claims for ratings for PTSD as simply an improvident means of 
addressing the appealed issues of entitlement to higher 
initial ratings for PTSD.  The Board does this for two 
reasons.  First, the issues of EED for assignment of the 50 
and 70 percent ratings for PTSD are logically subsumed in the 
issue - already on appeal - of entitlement to higher initial 
ratings for PTSD, because maximally entitled staged ratings 
must be considered in cases of initial ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Second, the veteran has been 
granted an advance on the Board's docket based on his having 
stage-IV cancer, and hence time is clearly of the essence in 
resolving the veteran's claims.  Thus, remanding for further 
review of the initial-rating claim would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  See Sabonis v. 
Brown, infra; 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 


FINDINGS OF FACT

1.  For the rating period from March 15, 1996, through July 
17, 2000, the veteran's PTSD was manifested by definite 
impairment industrial impairment, but was not manifested by 
considerable industrial impairment.  

2.  For the rating period from November 7, 1996, through July 
17, 2000, the veteran's PTSD was manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  For the rating 
period from November 7, 1996, through July 17, 2000, the 
veteran's PTSD was not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  For the rating period from July 18, 2000, through 
February 5, 2002, the veteran's PTSD was manifested by 
considerable industrial impairment, but was not manifested by 
severe impairment in ability to establish and maintain 
effective or favorable relationships with people, and was not 
manifested by psychoneurotic symptoms of such severity and 
persistence as to severely impair the veteran's ability to 
obtain and retain employment.  

4.  For the rating period from July 18, 2000, through 
February 5, 2002, the veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity, but was not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

5.  For the rating period beginning February 5, 2002, the 
veteran's PTSD was not manifested by attitudes of all 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community; or by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or by demonstrable inability to obtain or maintain 
substantially gainful employment.

6.  For the rating period beginning February 5, 2002, the 
veteran's PTSD was not manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

7.  For the period from February 6, 2002, through January 1, 
2003, the veteran's PTSD was not preclusive of the veteran's 
being substantially gainfully employed. 

8.  For the period prior to February 6, 2002, or for any 
interval in the claim or appeal period prior to that date, 
the evidentiary record does not present such an exceptional 
or unusual PTSD disability picture as to result in conditions 
such as marked interference with employment or prolonged 
periods of hospitalization, so as to precluded obtaining or 
maintaining substantially gainful employment and to render 
inapplicable regular schedular standards, as to warrant 
referral of the case to the Director, Compensation and 
Pension Service, for consideration of a rating outside the 
Schedule for Rating Disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
the veteran's PTSD were not met for the period from March 15, 
1996, through July 17, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 
(1996) (effective prior to Nov. 7, 1996); 4.130, Diagnostic 
Code 9411 (2006) (effective from Nov. 7, 1996).

2.  The criteria for a disability rating of 50 percent for 
the veteran's PTSD were not met for the period from July 18, 
2000, through February 5, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic 
Code 9411 (1996) (effective prior to Nov. 7, 1996); 4.130, 
Diagnostic Code 9411 (2006) (effective from Nov. 7, 1996).

3.  The criteria for a disability rating of 70 percent for 
the veteran's PTSD are not met for the period beginning 
February 6, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1996) 
(effective prior to Nov. 7, 1996); 4.130, Diagnostic Code 
9411 (2006) (effective from Nov. 7, 1996).

4.  Entitlement to TDIU prior to January 1, 2003, is not 
warranted, and, for the period prior to February 6, 2002, 
referral of the claim for TDIU on an extraschedular basis is 
not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.16(a),(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case or supplemental SOC.  Mayfield; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The long history of this case is recounted in the 
Introduction, above.  However, pertinent recent aspects bear 
repeating.  In June 2004 the Court issued a decision 
determining that adequate VCAA notice had not been afforded 
the veteran prior to the initial adjudication of his claim.  
The RO in December 2004 then issued a VCAA letter addressing 
the claims, including propriety of the assignment of a 30 
percent evaluation for PTSD.  The RO then issued an SSOC in 
February 2005 granting an initial evaluation of 50 percent 
for PTSD effective from the July 18, 2000, effective date of 
service connection for PTSD.  By an April 2005 decision the 
RO denied TDIU.  The Board in October 2005 remanded the case, 
specifically remanding claims for higher initial evaluations 
for PTSD, for an effective date for service connection for 
PTSD earlier than July 18, 2000, and for TDIU.  The RO then 
issued a VCAA letter in January 2007 addressing the TDIU 
claim, and issued a February 2007 VCAA letter addressing the 
claim for higher initial evaluations for PTSD.  The RO issued 
an SOC in January 2007 addressing the claim of entitlement to 
TDIU.  The Board in August 2007 granted an earlier effective 
date of March 15, 2006, for service connection for PTSD, and 
remanded the issues of higher initial evaluations for PTSD, 
and entitlement to TDIU.  The RO by a November 2007 decision 
granted TDIU effective January 1, 2003.  The RO also in 
November 2007 issued an SSOC which recognized a 30 percent 
evaluation for PTSD effective from March 15, 1996, and 
granted an increased evaluation for PTSD of 50 percent 
effective from July 18, 2000, and granted an increased 
evaluation for PTSD of 70 percent, effective from February 6, 
2002.  

The Board here finds that the development completed in the 
course of the development of this case adequately satisfied 
the notice and development requirements of the VCAA.  The 
December 2004 VCAA letter addressed the issue of entitlement 
to an earlier effective date for service connection for PTSD, 
the December 2004 and February 2007 VCAA letters addressed 
the issue of entitlement to higher initial evaluations for 
PTSD, and the January 2007 VCAA letter addressed entitlement 
to TDIU.  These VCAA notice letters informed the veteran of 
VA's duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  These 
letters satisfied all four notice requirements of the VCAA, 
and addressed the evidence required to support the claim for 
higher initial evaluations for PTSD (which issue has been 
altered over the course of appeal with the grant of earlier 
effective dates for service connection for PTSD and the grant 
of higher initial ratings, thus precluding precise notice by 
any VCAA letter of the nature of the appealed issues to the 
extent changed by the subsequent grants), and to support 
TDIU.  The letters addressed VCAA notice and development 
assistance requirements.  They also informed what evidence VA 
would seek to provide and what evidence the veteran was 
expected to provide.  Also by these letters, the veteran was 
requested to submit pertinent clinical evidence (implicitly) 
in his possession, in furtherance of his claims.  He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
These VCAA letter, together with subsequent readjudication of 
these issues by a February 2005 SSOC, an April 2005 RO rating 
action, an August 2007 Board decision, a November 2007 RO 
decision, and a November 2007 SSOC, effectively cured any 
prior VCAA notice deficiencies.  Mayfield; Prickett.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, would assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, the 
January 2007 VCAA notice letter did address the downstream 
issue - on appeal and adjudicated herein - of effective date 
for TDIU.  The February 2007 VCAA letter similarly 
adjudicated the issue downstream of the claim for higher 
initial ratings for PTSD, of effective dates for assignment 
of ratings.  Again, these issues were thereafter afforded 
appropriate readjudication, as already noted, prior to the 
present Board review.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
above-noted VCAA notice letters, as well earlier development 
letters, requested that the veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and to provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  In years 
prior to recent development, private and VA records had been 
appropriately requested and obtained.  More recently, VA 
treatment and examination records have also been obtained in 
furtherance of the appealed claims.  By issued VCAA letters 
as well as by rating actions, SOCs and SSOCs, the veteran has 
been duly informed of evidence obtained in furtherance of his 
claims, and thus by implication of evidence not obtained.  
The veteran has thus been apprised of development assistance 
to be afforded him, and of development undertaken or 
completed.  The veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claims.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also duly afforded a VA examination in 
September 1997, and an official examination in December 2002, 
addressing the issues on appeal.  These examinations, taken 
together with the balance of the evidence of record, 
satisfactorily informed of the nature and severity of the 
veteran's claimed disability, to allow appropriate Board 
adjudication of the claims on appeal.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Appropriate development has been undertaken pursuant to Board 
remands in October 2005 and August 2007.  See Stegall v. 
West, 11 Vet. App. 268 (1998).
The prior Board remand in April 2001, addressing the 
favorably resolved issue of entitlement to service connection 
for PTSD, is not relevant to development of the issues 
currently on appeal.  The October 2005 Board remand required 
that the RO issue an SOC addressing the claim for service 
connection for TDIU, and that SOC was appropriately issued in 
January 2007.  The August 2007 Board remand asked the RO to 
request that the veteran provide or inform of any additional 
information or evidence concerning the severity of his PTSD, 
and to provide authorization to obtain those records; 
complete any indicated development; and then readjudicate 
first the higher initial rating claim for PTSD, and then the 
claim for entitlement to TDIU.  Notably, a VCAA notice letter 
was not requested to be issued by that August 2007 Board 
remand.  The RO accordingly in November 2007 issued a 
decision granting entitlement to TDIU effective from January 
2003, and concurrently issued a November 2007 SSOC assigning 
higher initial evaluations for PTSD, as already noted.  That 
SSOC and an associated November 2007 transmittal letter then 
asked the veteran to submit any additional pertinent evidence 
and advise of any additional information or evidence.  

Around this time, apparently in November 2007, an undated 
report of contact expressly requested that the veteran's case 
be expedited, on the basis that he did not have much time.  A 
November 2007 facsimile transmittal purportedly on the same 
date submitted evidence on the veteran's behalf, pertaining 
to a tangentially related issue of cancer metastasis to the 
lungs.  

By notice of disagreement and VA Forms 9 submitted in 
December 2007, the veteran and his representative presented 
arguments addressing the appealed claims, but informed of no 
additional pertinent evidence not of record.  The 
representative, by a January 2008 letter, formally requested 
special expedited consideration of the veteran's claim on 
appeal, due to the veteran's terminal health status.  (The 
veteran has been granted an advance on the docket due to his 
stage-IV cancer, as addressed in the Introduction, above.)  
Recent VA treatment records were also obtained and associated 
with the claims folder in January 2008.  The RO issued the 
final SSOC in February 2008, addressing the issue of 
entitlement to an effective date for TDIU earlier than 
January 1, 2003.  The Board is satisfied that prior Board 
remand requests for notice and development of the issues on 
appeal have been satisfactorily completed, consistent with 
Stegall.

The course of development to the present Board review has 
been long and tortuous, and ultimately some fault may 
inevitably be found in the nature or timing of some element 
of notice or development assistance where, as here, the case 
involves many interlinked issues and many rating periods and 
previously assigned rating periods under consideration, with 
numerous notices to the veteran and multiple remands of 
related issues both by the Court and the Board.  However, the 
veteran has requested expedited review based on terminal 
illness, and such expedited review is ultimately at odds with 
an effort to cure any perceived flaw in notice or assistance.  
The Board can discern no reasonable possibility that 
additional notice and development would materially affect the 
outcome of the Board's adjudication of the appealed issues, 
and hence can discern no reasonable possibility of furthering 
the veteran's claims on appeal by such additional notice and 
development.  An additional remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran, contrary to the 
Court's mandate in Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice that has not been thereafter cured, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.; Mayfield; Prickett.

At this late stage of the proceeding, neither the veteran nor 
his attorney has suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance, 
and they have demonstrated actual knowledge of the 
information and evidence necessary to substantiate the 
pending claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was "convinced that the appellant, through his 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to establish entitlement to an earlier 
effective date"). 

In summary, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Claims for Higher Initial Ratings for PTSD

A.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In all cases, the Board attempts to determine 
the extent to which the veteran's disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

For claims for higher initial rating(s), such as is presented 
here, staged ratings are to be considered to the extent 
indicated by the evidentiary record.  Fenderson, supra.

Effective November 7, 1996, amendments were made to the 
criteria used in rating mental disorders, which includes 
anxiety disorders and somatization disorders.  The veteran's 
claimed disorder, rated as PTSD, is accordingly evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, effective 
prior to November 7, 1996; and 38 C.F.R. § 4.130, DC 9411, 
effective as of November 7, 1996.  Generally, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, VA must consider both the 
former and the current schedular criteria, because only the 
amended version may only be applied as of its effective date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

Under the old rating criteria, where the disability is less 
impairing than would warrant a 30 percent evaluation, but 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating is warranted.  Where there is definite 
impairment in ability to establish and maintain effective and 
wholesome relationships, with symptoms such as reduced 
initiative, flexibility, efficiency, and reliability, 
together producing definite industrial impairment, a 30 
percent rating is warranted.  Where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assigned.  Where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is assigned.  Where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or where 
the veteran is demonstrably unable to obtain or maintain 
substantially gainful employment, a 100 percent rating is 
assigned.  38 C.F.R. § 4.132, DC 9411 (as in effect prior to 
Nov. 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Under the new criteria, effective from November 7, 1996, 38 
C.F.R. 4.130, DC 9400, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned in cases of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) at 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

B.  Factual Background 

As presented within the evidentiary record, 1997 VA therapy 
notes for the veteran individually as well as together with 
his wife, inform of the veteran's difficulties with 
depression when inactive, as well as symptoms of depressed 
mood, anger, and irritability often progressing to rage.  He 
reported being self-employed part time, and engaging in 
missionary work.  He reported increased morning anxiety, 
controlled somewhat with prayer and herbal remedies, as well 
as by helping others and not thinking about Vietnam.  He 
reported feeling used and angry about his Vietnam 
experiences.  

Upon VA treatment evaluation in June 1997, the examiner noted 
that the veteran continued to have intrusive recollection of 
combat, irritability, tenseness, and social isolation.  

Upon July 1997 VA treatment, the veteran reported anger 
episodes, increased depression, sleep disturbance, and 
nightmares.  He reported several months of often waking at 
night with panic, anxiety, shaking, perspiration, and heart 
racing.  He further reported intrusive combat memories.  

At a September 1997 VA examination for compensation purposes, 
the veteran's past history was noted, including notably 
behavior problems in elementary school following his mother's 
desertion of the family, his repeating the fourth grade three 
times, and his leaving school after the sixth grade at the 
age of 15.  A history of nervousness since childhood was also 
noted.  The veteran's history of combat and combat stressors 
in service were duly noted, as was his history of a variety 
of jobs held following service.  The veteran's past physical 
abuse of his wife, as well as current strained relations with 
their daughter were also noted.  The examiner observed that 
the veteran and his wife were significantly involved in 
herbal remedies and missionary work, and that the veteran was 
also taking college classes, with the veteran not working 
full-time due to this school course work.  Financial 
difficulties related to the veteran's limited employment were 
also noted, though his marriage was reportedly stable.  

At the September 1997 examination, the veteran complained of 
increasing anxiety over the past three to four years, 
fearfulness and distress about how the government treats 
people, and some mild sleep disturbance with occasional 
negative dreams about government actions.  He also endorsed 
survivor guilt and intensified anxiety when thinking of 
Vietnam.  Diagnostic tests were administered, and the 
veteran's responses on the MMPI-II were considered invalid 
due to apparent exaggeration of symptoms as well as random 
answers toward the end of the test, possibly related to a 
developmental reading disorder.  The examiner concluded that, 
while there appeared to be recognizable stressors, the 
veteran's nervousness and anxiety was present prior to 
service, and all the criteria required for a diagnosis of 
PTSD were not met.  The examiner further concluded that he 
had a generalized anxiety disorder, as well as some 
delusional characteristics regarding deeply held and 
elaborate beliefs about the government and other large 
organizations, as well as his religious beliefs.  The 
examiner assigned a GAF of 70, but nonetheless concluded that 
the veteran did experience significant anxiety and distress, 
as well as impulse control problems as manifested by abuse of 
his wife and difficulties interrelating with co-workers.  

While noting that the diagnosis of PTSD is ultimately 
inconsistent with the diagnostic conclusion of the September 
1997 VA examiner for compensation purposes, the Board here 
finds that examiner's conclusions regarding the severity of 
the veteran's mental disorder appear to be reasonably 
consistent with other findings in the treatment record from 
that period with regard to indicated severity of the 
veteran's mental disorder.  

1998 VA therapy notes for the veteran, individually as well 
as together with his wife, inform of the veteran's 
difficulties with anger and verbal abuse of  his wife.  The 
veteran and his wife also informed of the veteran's 
difficulties with depression, anxiety, irritability often 
progressing to rage, inability to hold full-time jobs, and 
combat-related dreams, nightmares, intrusive thoughts, and 
flashbacks.  The veteran reported taking drafting classes, 
and finding these stressful, but with the overall effort 
helpful.

In 1998 group therapy records, the veteran's participation 
included his reporting how his religion and missionary work 
and herbal remedies helped him with his PTSD, and his 
encouragement of other participants to use religion and 
herbal remedies to help them.  

Upon February 2000 mental health treatment, the veteran 
reported frequent depression and frequent nightmares, and 
frustration with his VA claims, but good relations with his 
wife.  He reported taking herbal medicines for his PTSD to 
fair to good effect, without prescription medications.  
Observed symptoms included being disheveled, and some flight 
of ideas.  Orientation, memory, and speech were all 
satisfactory.  He was noted to be seen once every five months 
at the mental health clinic.  

Upon a July 18, 2000 psychiatric treatment, the veteran 
complained of continuing to suffer from flashbacks, 
nightmares, and intrusive recollections of combat, 
intolerance of crowds, irritability and tenseness, being 
physically and mentally abusive, strained interpersonal 
relations, inability to hold a job, and depressed mood with 
ongoing anxiety.  Observed symptoms included blunted affect, 
social distance, and irritability.  The psychiatrist assigned 
a GAF of 45-50.  

At the December 2000 videoconference hearing before the 
undersigned, the veteran expressed his feelings about his 
experiences, including his disgust with profanities used in 
workplaces where he had worked, and his role as an American 
and as a Christian missionary.  Also at the hearing, the 
veteran's wife testified to some of his symptoms, including 
an exaggerated startle response, and his past physical and 
mental abuse of her and their daughter.   The veteran also 
testified to his past use of alcohol and illicit drugs in the 
years following service.  

Upon VA treatment on February 6, 2002, a psychologist noted 
that the veteran's symptoms had been worse following the 9/11 
terrorist attacks.  Some significant symptoms included a 
sleep disorder, difficulty getting along with others, and 
intrusive memories and nightmares of combat.  The veteran's 
mood was noted to be slightly depressed with some anger.  The 
psychologist assessed that the veteran's PTSD was chronic and 
very severe, and assigned a GAF of 30.  

Upon VA treatment in March 2002, ongoing PTSD symptoms were 
noted, and the psychologist assigned a GAF of 30, with a 
diagnosis of chronic and very severe PTSD.  

Upon VA treatment in April 2002, a psychologist noted ongoing 
survivor guilt, hypervigilance, social isolation except for 
his ministry and missionary work, and some bouts of 
depression.  The psychologist assessed chronic and severe 
PTSD, and assigned a GAF of 45.  

Upon June 2002 VA mental health treatment assessment, the 
veteran's continued PTSD symptoms were noted to include 
startle response, survivor guilt, hypervigilance, social 
isolation, employment difficulties, depression with suicidal 
ideation in the past without intent or plan, and ongoing 
intrusive thoughts, dreams, and nightmares related to combat.  
The psychologist assessed chronic and very severe PTSD, and 
assigned a GAF of 30.  

A November 2002 VA mental health treatment note recorded 
ongoing symptoms of insomnia, hypervigilance, social 
isolation, depression with suicidal ideation but without 
plan, anger/rage, and intrusive thoughts and memories of 
combat.  The psychologist assessed chronic and very severe 
PTSD, and assigned a GAF of 30.  

Upon official examination for compensation purposes in 
December 2002, the veteran reported continuing to treat his 
PTSD with herbs and supplements, without prescribed 
medication.  He also believed his religious 
experience/behaviors helped his symptoms.  He had continued 
VA outpatient treatment for the prior seven years for his 
PTSD, though he quit group therapy a year ago.  A reported 
history of 60 to 70 jobs since Vietnam was noted.  Reasons 
for job terminations included both quitting and being fired, 
with some firings due to absenteeism, and some due to handing 
out religious literature or preaching on the job.  He 
reported hitting his wife in the past but not recently.  

At the December 2002 examination, the veteran reported 
currently having two to three nightmares per year, 
hypervigilance according to his wife, thoughts of Vietnam 
several times per month, and insufficient sleep at five to 
six hours per night, though without difficulty going to 
sleep.  He reported chronically depressed mood without 
current suicidal ideation, though with suicidal ideation in 
the past without attempts.  He also complained of anxiousness 
around crowds, with panic symptoms at times.  Upon mental 
status examination, symptoms included an anxious mood and 
variable affect.  The examiner assessed mild PTSD, and 
assigned a GAF of 65.  

C.  Analysis

For the period from March 15, 1996, through July 17, 2000, 
treatment and examination records show that the veteran had 
difficulties with social isolation, anxiety, depression, 
irritability and at times rage including as directed at his 
wife, anger, and some difficulties with memories of Vietnam 
including flashbacks, intrusive thoughts, dreams, and 
nightmares.  While the veteran's employment was limited or 
intermittent, this was noted to be substantially his choice 
during this period, with the veteran also taking college 
classes and spending time and energy on missionary work.  

The September 1997 examiner assigned a GAF of 70, informing 
of the presence of mild symptoms and some social and 
occupational difficulties, but generally functioning fairly 
well.  Other treatment and evaluation records beginning from 
March 1996 and prior to the July 2000 VA examination, do not 
substantially suggest otherwise.  

Applying the prior rating criteria to the period from March 
15, 1996 through July 17, 2000, the Board finds that the 
veteran's disability due to his PTSD most nearly warranted a 
30 percent evaluation.  Some impairment in social and 
industrial relationships were present, but this cannot be 
characterized as considerable impairment so as to warrant a 
50 percent evaluation.  Qualitatively, some impairment was 
definitely established over this interval, so as to warrant 
the 30 percent evaluation under the old criteria, but again, 
significant or considerable impairment in social or 
occupation functioning were not shown.  38 C.F.R. § 4.132, DC 
9411 (1996).

Applying the new rating criteria to that portion of this 
interval for which the new criteria are applicable, from 
November 7, 1996, through July 17, 2000, the Board again 
finds that the veteran's disability due to his PTSD most 
nearly approximated the criteria for a 30 percent evaluation.  
The symptoms and impairment presented and identified upon 
treatment and examination are compatible with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform work tasks due to depressed mood, 
anxiety, irritability with some rage, sleep impairment, and 
his impairing symptoms related to recollections of Vietnam.  
However, the veteran was then generally functioning 
satisfactorily.  Criteria for a 50 percent evaluation in this 
interval are simply not met.  Reduced occupational 
reliability and productivity due to symptoms of PTSD are not 
shown for this period, with associated symptoms to a 
significantly impairing degree (flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships) generally not present.  38 C.F.R. §  4.130, DC 
9411.

Accordingly, under the old rating criteria, and to the extent 
applicable under the new criteria, the veteran's PTSD 
warrants no more than a 30 percent evaluation for the rating 
period from March 15, 1996, through July 17, 2000, and the 
Board finds that the preponderance of the evidence is against 
assignment of a higher disability evaluation for this period.  
38 C.F.R. § 4.132, DC 9411 (considered for the entire rating 
interval); 38 C.F.R. §  4.130, DC 9411 (considered beginning 
November 7, 1996).  

Looking to the rating interval from July 18, 2000, through 
February 5, 2002, for which the RO has assigned the veteran a 
50 percent evaluation for his PTSD, the Board must apply both 
the current and prior rating criteria for mental disorders.  
Beginning with the above-noted July 18, 2000 VA treatment, at 
that treatment the veteran was observed to be socially 
distant with blunted affect, with a marked increase in 
observed impairment from previous treatment and examination.  
To the veteran's continued symptoms of anxiety, depression, 
and difficulty with interpersonal relations were added the 
veteran's complaint of inability to hold a job.  The 
veteran's anxiety and depression likely contributed to the 
veteran's self-perception of inability to work.  The 
psychiatrist did not find the veteran to be incapable of 
employment, but did assigned a GAF of  45-50.  This 
corresponds to serious symptoms of disability and serious 
impairment of occupational functioning, which may mean unable 
to retain a job, or may mean significant job difficulties.  
The veteran's submitted FICA records inform that he earned 
only $6,815.00 in 2000, but earned $15,408.25 in 2001 and 
$11,349.25 in 2002.  This information suggests that any 
described inability to hold a job sufficient to earn a living 
over that time period was more a matter of perception for 
this individual, whose lifestyle as documented in the record 
includes living in a trailer with his wife and spending 
considerable time and energy devoted to his religion 
including missionary work, and choosing to work part-time to 
allow for those activities.  

There is no record of evaluation of the veteran after the 
July 2000 treatment and before a February 2002 treatment, 
with that February 2002 treatment serving as a basis for the 
RO increasing the PTSD disability evaluation to 70 percent.  
The veteran appears to have not shown up for scheduled VA 
visits in November 2001 and January 2002.  In this regard, to 
the extent these additional visits, if the veteran had 
appeared as scheduled, might have reflected increased 
severity of his PTSD prior to February 6, 2002, it would 
amount to unsupported speculation to now conclude that an 
earlier rating of 70 percent based on impairment over that 
interval was warranted.  The Board notes in this regard that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Applying the prior rating criteria to the July 18, 2000, 
through February 5, 2002 interval, the Board finds that the 
veteran's symptoms more nearly approximated the criteria for 
a 50 percent evaluation than those for a 70 percent 
evaluation.  While the identified symptoms may be equated 
with considerable industrial impairment due to impaired 
reliability, flexibility, and efficiency, with considerable 
interpersonal relationship impairment, severe impairment in 
either social or industrial functioning is not shown by the 
weight of the evidence.  

Applying the new rating criteria, flattened affect, 
disturbances in mood and difficulty in establishing and 
maintaining effective relationships, together result in the 
veteran's PTSD in this interval warranting a 50 percent 
evaluation.  Deficiencies in most areas including due the 
veteran's identified symptoms are not shown for this 
interval, notwithstanding the presence of some symptoms in 
2000 which may, if more severely disabling than was shown in 
the veteran's case, be characteristic of a 70 percent 
disability under the new criteria.  Specifically, the 
veteran's depression was not so continuous or severe, his 
difficulty adapting to stress was difficult, and his 
impairments in interpersonal relations were not so complete 
as to warrant assignment of a 70 percent evaluation under the 
new criteria for the period from July 18, 2000, through 
February 5, 2002.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of the next-higher, 70 percent 
evaluation for the veteran's PTSD for the period from July 
18, 2000, through February 5, 2002.  38 C.F.R. § 4.132, DC 
9411 (1996); 38 C.F.R. §  4.130, DC 9411 (2007).

For the period beginning on February 6, 2002, the Board notes 
that the official examiner in December 2002 did not find 
significant impairment due to PTSD and assigned a GAF of 65, 
equating to only mild symptoms with the veteran generally 
functioning pretty well.  However, treating mental health 
practitioners over this interval were less sanguine about the 
veteran's functioning.  It appears from review of the 
available evidence that these treatment practitioners largely 
accepted the veteran's self-report of impaired sleep, social 
isolation, employment difficulties, depression with suicidal 
ideation, intrusive thoughts and memories of combat, and 
impaired interpersonal relations.  GAF scores assigned by 
treating practitioners ranged from 30 - equating to behavior 
considerably influenced by delusions or hallucinations (not 
significantly shown here), or serious impairment in 
communication or judgment (again, not shown), or inability to 
function in almost all areas (also not shown) - to 45 - 
equating to serious symptoms or any serious impairment in 
social or occupational functioning.  The Board finds little 
basis for the assigned GAF scores of 30, but concludes that 
an impairment greater than that warranting a GAF score of 70 
has been indicated by the medical record.  

However, the Board notes that the December 2002 VA examiner's 
observations of generally good mental functioning upon 
examination interview, and the veteran's reported job 
difficulties due in many cases to issues unrelated to PTSD, 
including firings due to absenteeism or due to preaching or 
handing out religious literature on the job, as well as 
instances when the veteran simply quit based on personal 
qualms or other reasons, all militate in favor of a 
conclusion that impairment due to PTSD beginning in February 
2002 was not severely impairing in most instances, and not 
the sole cause of many of his difficulties.  

The Board finds that the weight of the evidence is against 
the criteria for a 100 percent disability rating under the 
prior or current rating criteria for PTSD for the interval 
beginning on February 6, 2002.  Applying the prior rating 
criteria, the Board finds the weight of the evidence against 
virtual isolation in the community due to all contacts except 
the most intimate being so adversely affected.  The veteran's 
religious work and associated ties to that community 
certainly weigh against such isolation, and the medical 
findings also reflect no such severe isolation.  Also not 
shown by the weight of the evidence are totally 
incapacitating psychoneurotic symptoms bordering on 
repudiation of reality or profound retreat from mature 
behavior.  As discussed, the Board finds that over this time 
period the weight of the evidence is against finding the 
veteran incapable of obtaining or maintaining substantially 
gainful employment due to his PTSD, with the evidence instead 
reflecting some significant impairment, but not incapacity.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Looking to the current criteria, none of the noted symptoms 
typical of that rating is shown:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. 4.130, DC 9411.  The only characteristic 
that comes close in this case is grossly inappropriate 
behavior, specifically, the veteran's reported physical or 
mental abuse of his wife.  However, he has not reported 
engaging in this behavior in recent years, and in any case 
the behavior is not shown to be significantly impairing of 
social or occupational functioning  beyond the family sphere.  
Hence, the physical and verbal abuse would appear not to 
reflect an impairment in general functioning, but rather a 
personal behavioral choice, howsoever reprehensible.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of the next higher, 100 
percent rating for PTSD under either the old or new criteria 
for the period beginning February 6, 2002.  38 C.F.R. 
§ 4.132, DC 9411 (1996); 38 C.F.R. §  4.130, DC 9411 (2007).

The Board has carefully considered the veteran's submitted 
statements and testimony, as well as the testimony of his 
wife, and but has not found that their statements present 
additional evidence warranting different conclusions than 
those reached here.  The veteran's complaints of severity of 
his PTSD have been duly considered, including as expressed in 
treatment and upon clinical evaluation for rating purposes.  
Jandreau.  While such symptoms are often inherently 
subjective, the Board looks to the veteran's statements as 
supported by more objective indicia of disability, including 
observable behaviors and competencies in functioning, and 
conclusions of medical treatment professionals and examiners.  

The Board has here also considered staged ratings, and finds, 
with careful consideration of the entire record, that the 
ratings assigned by virtue of this decision are the only 
staged ratings warranted in this case.  See Fenderson, supra.  

III.  Claim of Entitlement to EED for TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability it must be ratable at 60 percent or 
more, and if there are two or more disabilities at least one 
disability must be ratable at 40 percent or more and the 
combined rating must be at least 70 percent or more.  38 
C.F.R. § 4.16(a).  A veteran's age is not for consideration 
in making the determination.  38 C.F.R. § 4.19.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

Marginal employment is not considered to be substantially 
gainful employment. The Court has indicated that, in essence, 
the unemployability question, that is, the veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  
See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual 
income . . . ."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992).

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In exceptional circumstances, even where the veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), TDIU may still be assigned on an extraschedular 
basis, upon a showing that the veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
However, where the such an exceptional case is indicated, the 
Board is to refer the case to the Director, Compensation and 
Pension Service, for extraschedular consideration.  Id.  

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such 
cases, for individual disabilities, is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

In this case, the veteran claims entitlement to an effective 
date earlier than January 1, 2003, for the assignment of 
TDIU.  However, hehas, by the present decision, been denied 
entitlement to an initial rating for PTSD of greater than 
50 percent for the period from July 18, 2000, through 
February 5, 2002, and greater than 30 percent for the period 
from March 15, 1996, through July 18, 2000.  Only beginning 
February 6, 2002, has the veteran been assigned a 70 percent 
evaluation for PTSD, which is his sole service-connected 
disability.  Accordingly, only beginning February 6, 2002, 
may the veteran qualify for consideration for TDIU on a 
schedular basis.  38 C.F.R. § 4.16(a).  For the prior 
periods, he may be considered for TDIU on only an 
extraschedular basis, and hence may only be considered for 
possible referral to the Director, Compensation and Pension 
Service, for consideration of a rating outside the Schedule 
for Rating Disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

In his March 2005 application for TDIU, the veteran indicated 
employment from three different employment sources, all as an 
electrician helper, for a total of 159 hours of employment, 
over an interval from September 4, 2004, through November 4, 
2004, with total earnings from those employments of  
$1509.34.  He also on that form indicated being employed by 
an individual, with no type of work or hours listed, with 
total earnings, apparently over a month based on the box he 
used on the form, of $3,954.00.  

A reply and records obtained from an electric utility company 
in January 2007 indicate that the veteran was employed with 
that company for a period from October 19, 2004, through 
October 26, 2004, as an electrical helper, and that during 
that one-week interval he earned $616 for 56 hours of work.  
The report further informs that the veteran quit that 
employment.  

The veteran also submitted FICA records showing employment 
over recent years.  These records show employment with 
various employers, as well as self-employment income.  Yearly 
total income listed, over the years beginning in 1992, were 
as follows: 

1992	$9,231.69
1993	$439.35
1994	$659.00
1995	$1,532.50
1996	$6,084.88
1997	$8,355.62
1998	$1,837.20
1999	$1,031.00
2000	$6,815.00
2001	$15,408.25
2002	$11,349.25
2003	$6,095.50


Of note, the highly varied income levels from year to year, 
as well as the fairly minimal levels of income in some years, 
with no apparent correspondence with the level of severity of 
the veteran's PTSD upon examination or treatment evaluations 
over those years, suggest a tendency not to seek ongoing, 
regular gainful employment by this individual, irrespective 
of his PTSD.  The veteran in treatment records emphasized 
frequent religious ministering and missionary work and prayer 
as occupying a significant portion of his time, without 
apparent remuneration.  VA certainly does not require a 
veteran to seek maximally gainful employment, full 
employment, or even substantially gainful employment.  
However, VA statutes and regulations provide for individual 
unemployability benefits based on incapacity to obtain or 
sustain substantially gainful employment due solely to 
service-connected disability.  Hence, the veteran's 
preference for religious activities rather than gainful work 
cannot be a basis for granting an earlier effective date for 
his TDIU.

While the veteran meets the schedular criteria of having a 
single disability rated 70 percent or more, beginning 
February 6, 2002, the Board here finds the preponderance of 
the evidence against the veteran's PTSD alone precluding him 
from substantially gainful work for the period in question 
prior to January 1, 2003.  38 C.F.R. § 4.16(a); Hatlestad .  
The Board finds that the preponderance of the evidence is 
against an average person with the veteran's level of 
disability due to PTSD being thereby prevented from obtaining 
or retaining substantially gainful employment.  38 C.F.R. § 
3.340.  Further, with consideration of the veteran's 
education, employment history and vocational attainment, the 
Board still finds that the preponderance of the evidence is 
against such an individual being precluded by virtue of the 
veteran's PTSD from obtaining or retaining substantially 
gainful employment for the interval prior to January 1, 2003.  
Hyder.  The Board finds no factor taking this case outside 
the norm, so as to render inapplicable the regular schedular 
standards for mental disorders.  Van Hoose.

For the period prior to February 6, 2002, the Board finds 
that referral for consideration of TDIU on an extraschedular 
basis is not warranted, because such exceptional or unusual 
disability pictures due to the veteran's PTSD as marked 
interference with employment or frequent periods of 
hospitalization are not shown.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b); Bagwell.  The veteran has no history of 
hospitalization for his PTSD.  As discussed, while he has a 
long history of part-time employment and intermittent 
employment, the evidentiary record reflects that this is, to 
a considerable degree, due to the veteran's choice of working 
part-time and intermittently, pursuing non-remunerative 
activities, including higher education, prayer, religious 
ministering, and missionary work, in lieu of gainful 
employment, and making choices with regarding to employment 
when working which were not conducive of continuous 
employment, including absenteeism, preaching or distributing 
religious literature on the job, and quitting jobs for 
personal reasons.  

The Board has considered staged ratings, in the sense of a 
referral of the question of TDIU for some interval over the 
appeal period prior to the January 1, 2003, date of grant of 
TDIU.  However, the Board finds that the staged ratings 
previously awarded, and analyzed above, are all that are 
warranted in this case.  See Fenderson v. West, supra; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

For the initial rating period from March 15, 1996, through 
July 17, 2000, a higher disability rating than the 30 percent 
assigned for PTSD is denied.  

For the initial rating period from July 18, 2000, through 
February 5, 2002, a higher disability rating than the 50 
percent assigned for PTSD is denied.  

For the initial rating period beginning February 6, 2002, a 
higher disability rating than the 70 percent assigned for 
PTSD is denied.  

For the period prior to January 1, 2003, TDIU is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


